Case 8:17-bk-11859-ES          Doc 58 Filed 11/01/18 Entered 11/01/18 16:08:52              Desc
                                Main Document     Page 1 of 3

   1 Christopher J. Langley (SBN 258851)
     The Law Offices of Langley and Chang
   2 4158 14th St.
     Riverside, CA 92501
   3 Telephone: (951) 383-3388
     Fax: (877) 483-4434
   4 chris@langleylegal.com

   5
       Attorney for Debtors,
   6

   7

   8

   9
                                UNITED STATES BANKRUPTCY COURT
  10
                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
  11

  12 In re                                              CASE NO.: 8:17-bk-11859-ES

  13    Peter P. Tamarat and Daungrudee Tamarat         Chapter: 13

  14                   Debtors.                         NOTICE OF OPPOSITION TO MOTION
                                                        FOR RELIEF FROM AUTOMATIC STAY-
  15                                                    REAL PROPERTY

  16                                                    Hearing:
                                                        Date:         11/15/18
  17                                                    Time:         10:00 AM
                                                        Ctrm:         5A
  18                                                    Place:        411 W. Fourth St.
                                                                      Santa Ana, CA 92701
  19
              TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY
  20
       JUDGE, THE UNITED STATES TRUSTEE, AMRANE COHEN, CHAPTER 13 TRUSTEE,
  21
       U.S. BANK TRUST N.A., AND ALL OTHER INTERESTED PARTIES:
  22

  23
              PLEASE TAKE NOTICE that Peter P. Tamarat and Daungrudee Tamarat (the
  24
       “Debtors”) herein oppose the motion for relief from automatic stay filed by, U.S. Bank Trust
  25
       N.A., as Trustee of the SCIG Series III, its successors and assigns, with regard to the Real
  26
       Property, 8190 Peppertree Lane, Cypress, CA 90630.
  27

  28

                                                        1
                          OPPOSITION TO MOTION FOR RELIEF FROM AUTOMATIC STAY
Case 8:17-bk-11859-ES       Doc 58 Filed 11/01/18 Entered 11/01/18 16:08:52             Desc
                             Main Document     Page 2 of 3

   1         The Debtor believes account should be current, and is preparing proof of payments that

   2 will be forwarded over to the lender for confirmation of processing.

   3

   4                                                         Respectfully submitted,

   5

   6 Dated: November 1, 2018                   THE LAW OFFICES OF LANGLEY AND CHANG

   7
                                                         By: /s/ Christopher J. Langley
   8                                                     CHRISTOPHER J. LANGLEY
                                                               Attorney for Debtor
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                     2
                         OPPOSITION TO MOTION FOR RELIEF FROM AUTOMATIC STAY
        Case 8:17-bk-11859-ES                      Doc 58 Filed 11/01/18 Entered 11/01/18 16:08:52                                     Desc
                                                    Main Document     Page 3 of 3


                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
4158 14th St. Riverside, CA 92501

A true and correct copy of the foregoing document entitled (specify): NOTICE OF OPPOSITION AND OPPOSITION TO
MOTION FOR RELIEF FROM AUTOMATIC STAY- REAL PROPERTY will be served or was served (a) on the judge in
chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
11/01/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses
stated below:

Amrane (SA) Cohen (TR) efile@ch13ac.com
Sean C Ferry sferry@ecf.courtdrive.com, bkyecf@rasflaw.com
Michelle R Ghidotti ECFNotifications@ghidottilaw.com
Jamie D Hanawalt ecfcacb@aldridgepite.com, jhanawalt@ecf.inforuptcy.com
Christopher J Langley chris@langleylegal.com, omar@langleylegal.com;langleycr75251@notify.bestcase.com
Valerie Smith claims@recoverycorp.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
Madison C Wilson mwilson@rasflaw.com, ras@ecf.courtdrive.com;bkyecf@rasflaw.com
Gilbert R Yabes ecfcacb@aldridgepite.com, GRY@ecf.inforuptcy.com;gyabes@aldridgepite.com
Kristin A Zilberstein ecfnotifications@ghidottilaw.com

                                                                                       Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 11/01/18, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing
to the judge will be completed no later than 24 hours after the document is filed.

Peter P. Tamarat &                          The Honorable Erithe A. Smith                          The Law Offices of Michelle Ghidotti
Daungrudee Tamarat                          United States Bankruptcy Court                         1920 Old Tustin Ave.
8190 Peppertree Lane                        411 W. Fourth St. Ste. 5040                            Santa Ana, CA 92705
Cypress, CA 90630                           Santa Ana, CA 92701

                                                                                        Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 11/01/18, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than
24 hours after the document is filed.

                                                                                        Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
  11/01/18               Omar Negrete                                    /s/ Omar Negrete
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
